UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2009 iDcentrix, Inc. (Exact name of registrant as specified in its charter) Nevada 000-51263 20-4650531 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 444 N. Nash Street El Segundo, California 90245 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 321-5566 2101 Rosecrans Avenue, Suite 4240 El Segundo, California90245 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e)On April 24, 2009, iDcentrix, Inc. (the “Company”) and Francine Dubois, the Company’s Chief Executive Officer, entered into a letter agreement (the “Letter Agreement”) further amending the Amended and Restated Employment Agreement, dated as of November 6, 2007, between the Company and Ms. Dubois (the “Employment Agreement”).The Letter Agreement further amends the Employment Agreement as follows: (i)It extends the initial term of the Employment Agreement through December 31, 2009.Previously, the initial term of the Employment Agreement was to have expired on December 31, (ii)It confirms and ratifies reductions in Ms. Dubois’ annual salary from the rate of $140,000 per annum to $112,000 per annum, effective December 16, 2008 (as previously reported in a Current Report filed on January 14, 2009), and to the rate of approximately $33,600 per annum, effective
